Per Curiam.

It was error to admit in evidence a statement of defendant’s tax return for the purpose of proving payment. The statement was merely a self-serving declaration. It did not sufficiently appear that it was made in the regular course of business and that it was the regular course of business to make the Same (Civ. Prac. Act, § 374-a). Moreover, the decision was against the weight of the credible evidence.
*939The judgment should be reversed, on the law and facts, and new trial granted, with $30 costs to the plaintiff to abide the event.
Pette and Di Giovanna, JJ., concur; Hart, J., taking no part.
Judgment reversed, etc.